Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the unity in the reply filed on 3/22/2022 is acknowledged.  The traversal is on the ground(s) that Kim does not teach all of the shared technical features of Claims 1 and 8.  This is not found persuasive because Regarding Claim 1, Kim teaches a display substrate panel and the associated method of Claim 8, comprising a substrate and multiple organic light-emitting diode (OLED) elements 230/240/250 disposed on the substrate 210, wherein the display substrate panel further comprises a thin film encapsulation layer 270 disposed on the OLED elements and a light blocking layer 260 disposed on the thin film encapsulation layer and located between two adjacent OLED elements.  Applicants appear to be arguing several elements that are not found in the claims.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “metal traces” of Claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. Pub. No. 20140145159 to Kim et al. (Kim).
Regarding Claim 1, Kim teaches a display substrate panel, comprising a substrate and multiple organic light-emitting diode (OLED) elements 230/240/250 disposed on the substrate 210, wherein the display substrate panel further comprises a thin film encapsulation layer 261 disposed on the OLED elements and a light blocking layer 260 disposed on the thin film encapsulation layer and located between two adjacent OLED elements.

Regarding Claim 4, Kim teaches the display substrate panel according to claim 1, wherein an orthographic projection of an OLED element, which is adjacent to a region where the light blocking layer is located, on the substrate is connected to or has an overlapping part with an orthographic projection of the light blocking layer on the substrate (see Fig. 4A, the black matrix overlaps with the OLEDs).

Regarding Claims 5 and 13, Kim teaches a display panel and the substrate panel according to Claims 1 and 4, comprising the display substrate panel according to claim 1 and a cover panel 280 which is aligned and combined into a cell with the display substrate panel, wherein the cover panel comprises a color film layer 281, and the color film layer has a red color film 281r, a green color film 281g and a blue color film 281b which are disposed to correspond to the OLED elements.

Regarding Claim 7, Kim teaches the display panel according to claim 5, wherein the cover panel further comprises a black matrix 283 located between adjacent color films in the color film layer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kim.
Regarding Claim 2, Kim teaches the display substrate panel according to claim 1, but does not explicitly teach that the thickness of the light blocking layer is less than or equal to 1.5 um.  However, the thickness of the light blocking layer directly affects its ability to block light, and is therefore a result effective variable, which may be optimized by the person of ordinary skill (MPEP 2144.05(II)(B)).
Regarding Claim 11, see above rejection of Claim 5.
Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to Claim 1 above, and further in view of U.S. Pat. Pub. No. 20020011783 to Hosokawa.
Regarding Claim 3, Kim teaches the display substrate panel according to claim 1, but does not explicitly teach metal traces located between two adjacent OLED elements and disposed between the OLED elements and the substrate, wherein an orthographic projection of the light blocking layer on the substrate comprises an orthographic projection of the metal traces on the substrate. 
However, in analogous art, Hosokawa teaches that traces, such as auxiliary electrodes, should be under a black matrix [0063].  It would have been obvious to the person of ordinary skill at the time of filing to include the teaching of Hosokawa in order to suppress reflection of outdoor daylight on the auxiliary electrode effectively by the black matrix and make numerical aperture wide [0064]. 
Regarding Claim 12, see above rejection of Claim 5.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to Claim 5 above, and further in view of U.S. Pat. Pub. No. 20160365386 to Liu et al. (Liu).
Regarding Claim 2, Kim teaches the display substrate panel according to claim 1, but does not explicitly teach that an isolation column is disposed between the display substrate panel and the cover panel, wherein an orthographic projection of the isolation column on the substrate is within a range of an orthographic projection of the light blocking layer on the substrate.
However, in analogous art, Liu teaches an isolation column 4 on a black matrix 3-1.  It would have been obvious to the person of ordinary skill at the time of filing to modify Kim with the post of Liu in order to keep a uniform distance between the color filter and the OLEDs.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666. The examiner can normally be reached Mon-Fri 8:00- 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 
/EVREN SEVEN/               Primary Examiner, Art Unit 2812